     Case 3:20-cv-00619-DMS-MDD Document 24 Filed 01/19/21 PageID.309 Page 1 of 5



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    HARRY H. DAVALLOU,                                  Case No.: 20-cv-00619-DMS-MDD
12                                       Plaintiff,
                                                          ORDER GRANTING MOTION TO
13    v.                                                  DISMISS
14    GLENMARK PHARMACEUTICALS
      US HEAD QUARTERS, a business of
15
      unknown form,
16                                     Defendant.
17
18
19          Pending before the Court is Defendant Glenmark Pharmaceuticals Inc., USA’s
20    motion to dismiss Plaintiff Harry H. Davallou’s Complaint under Federal Rule of Civil
21    Procedure 41(b). Plaintiff, proceeding pro se, filed a response to Defendant’s motion. For
22    the reasons given herein, the Court grants Defendant’s motion to dismiss.
23                                                I.
24                                         BACKGROUND
25          On March 3, 2020, Plaintiff filed a Complaint based on products liability in the
26    Superior Court of California, County of San Diego. (ECF No. 1 at 11.) Plaintiff alleges
27    that in November of 2019, his previously mild Parkinson’s disease worsened and he
28    experienced “general weakness in [his] body.” (Id. at 14.) Plaintiff alleges that at the same

                                                      1
                                                                                20-cv-00619-DMS-MDD
     Case 3:20-cv-00619-DMS-MDD Document 24 Filed 01/19/21 PageID.310 Page 2 of 5



 1    time, he received a letter from CVS Pharmacy indicating that the prescription drug he had
 2    been taking—ranitidine, the generic version of the brand-name Zantac heartburn and ulcer
 3    medication—was recalled. (Id. at 14, 17.) Plaintiff connected the progression of his
 4    Parkinson’s disease to the recall of ranitidine. (Id. at 14.) Based on these alleged facts,
 5    Plaintiff brought suit against the manufacturer of ranitidine, Glenmark Pharmaceuticals
 6    Inc., seeking punitive damages of $20,000,000. (Id. at 13.) On March 31, 2020, Defendant
 7    removed the case to this Court, asserting diversity jurisdiction under 28 U.S.C. § 1332(a).
 8    (Id. at 1.)
 9           On February 6, 2020, the United States Judicial Panel on Multidistrict Litigation
10    (“JPML”) centralized all actions involving consumers alleging physical injuries in the form
11    of liver, bladder, and other types of cancer as a result of their purchase of ranitidine
12    products. The case is captioned In Re Zantac (Ranitidine) Products Liability Litigation,
13    MDL No. 2924 (“Zantac MDL”). On April 1, 2020, Defendant filed a notice of potential
14    tag-along action to the Zantac MDL pursuant to Rule 7.1(a) of the JPML and moved to
15    stay this action, pending the JPML’s decision. (ECF No. 12-1 at 9). On April 8, 2020, the
16    JPML determined without opinion that this action was not appropriate for inclusion in the
17    Zantac MDL. (Id.)
18           Defendant then withdrew its motion to stay the action and filed a motion to dismiss
19    Plaintiff’s Complaint under Federal Rules of Civil Procedure 8 and 12(b)(6), arguing
20    Plaintiff failed to adequately allege his products liability claim. On July 27, 2020, the Court
21    granted Defendant’s motion to dismiss under Rule 12(b)(6) and granted Plaintiff thirty
22    days’ leave to file a First Amended Complaint. (ECF No. 19.)
23           The Court received a letter from Plaintiff on August 13, 2020, which was rejected
24    on August 17, 2020 for failure to comply with the Court’s Local Rules. (ECF No. 20.)
25    Plaintiff’s time to file a First Amended Complaint expired on August 26, 2020. Following
26    that date, no filings or further communication with the Court occurred until November 5,
27    2020, when Defendant filed the present motion to dismiss pursuant to Federal Rule of Civil
28    Procedure 41(b). (ECF No. 21.)

                                                     2
                                                                                 20-cv-00619-DMS-MDD
     Case 3:20-cv-00619-DMS-MDD Document 24 Filed 01/19/21 PageID.311 Page 3 of 5



 1                                                  II.
 2                                           DISCUSSION
 3          Federal Rule of Civil Procedure 41(b) provides that, should a plaintiff fail “to
 4    prosecute or to comply with these rules or any order of the court, a defendant may move
 5    for dismissal of an action or of any claim against the defendant.” Courts have construed
 6    Rule 41(b) to require that federal actions be prosecuted with “reasonable diligence” to
 7    avoid dismissal. Anderson v. Air West, Inc., 542 F2d 522, 524 (9th Cir. 1976). In
 8    determining whether to dismiss a claim for failure to prosecute, the Court must weigh the
 9    following factors: “(1) the public’s interest in expeditious resolution of litigation; (2) the
10    court’s need to manage its docket; (3) the risk of prejudice to defendants/respondents; (4)
11    the availability of less drastic alternatives; and (5) the public policy favoring disposition of
12    cases on their merits.” Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2003).
13          Defendant argues all five Pagtalunan factors weigh in favor of dismissal and
14    therefore that the Court should dismiss this case with prejudice. Plaintiff filed a short
15    response in opposition, in which he references an April 2020 letter to the Court. (ECF No.
16    23; see ECF No. 11.) That letter discusses Defendant’s contact information and does not
17    address the arguments raised by Defendant in its present motion. (ECF No. 11.) Plaintiff
18    further alleges he is suffering from blood cancer caused by ranitidine tablets and submits
19    several medical records. (ECF No. 23.) In his filing, Plaintiff does not respond to the
20    substance of Defendant’s motion or offer any reason for the delay in the prosecution of this
21    case. Nor does Plaintiff request additional time to file a First Amended Complaint.
22          With respect to the first Pagtalunan factor, the deadline for Plaintiff to file an
23    amended complaint passed over four months ago, and “[t]he public’s interest in expeditious
24    resolution of litigation always favors dismissal.” Id. As to the second factor, “[t]he trial
25    judge is in the best position to determine whether the delay in a particular case interferes
26    with docket management and the public interest.” Id. The Court must be able to manage
27    its docket “without being subject to routine noncompliance of litigants.” Id.             Here,
28    Plaintiff’s failure to amend has caused “the action to come to a complete halt.” Yourish v.

                                                     3
                                                                                  20-cv-00619-DMS-MDD
     Case 3:20-cv-00619-DMS-MDD Document 24 Filed 01/19/21 PageID.312 Page 4 of 5



 1    California Amplifier, 191 F.3d 983, 990 (9th Cir. 1999) (affirming district court’s decision
 2    to dismiss action where plaintiff failed to file amended complaint within sixty-day
 3    deadline). The first two factors strongly favor dismissal.
 4          Regarding the third factor, “[t]o prove prejudice, a defendant must establish that
 5    plaintiff’s actions impaired defendant’s ability to proceed to trial or threatened to interfere
 6    with the rightful decision of the case.” Pagtalunan, 291 F.3d at 642. Although the
 7    “pendency of a lawsuit is not sufficiently prejudicial in and of itself to warrant dismissal,”
 8    id., a “plaintiff’s failure to provide an excuse for failure to amend is sufficient to establish
 9    prejudice.” Curtis v. Bank of Am., N.A., No. CV 12-09158 MMM MANX, 2013 WL
10    1561475, at *2 (C.D. Cal. Apr. 12, 2013); see Malone v. U.S. Postal Serv., 833 F.2d 128,
11    131 (9th Cir. 1987) (“Whether prejudice is sufficient to support an order of dismissal is in
12    part judged with reference to the strength of the plaintiff’s excuse for the default.”). Here,
13    although Plaintiff filed a response to Defendant’s present motion, Plaintiff fails entirely to
14    explain why he did not properly file an amended complaint or seek an extension of time to
15    do so. Accordingly, this factor also favors dismissal. See Pagtalunan, 291 F.3d at 643
16    (finding this factor weighed in favor of dismissal where plaintiff offered “no clear
17    explanations” and noting “[u]nnecessary delay inherently increases the risk that witnesses’
18    memories will fade and evidence will become stale.”)
19          As to the fourth factor, the Court must consider the availability and adequacy of less
20    drastic alternatives to dismissal, such as warnings. See Malone, 833 F.2d at 131–32 & n.1.
21    The Court’s initial grant of leave to amend cannot constitute a “less drastic alternative” to
22    dismissal because Plaintiff had not yet disobeyed any court order when leave was granted.
23    See Yourish, 191 F.3d at 992. Nevertheless, Plaintiff’s failure to file an amended complaint
24    in compliance with the order and this Court’s rules, in combination with Plaintiff’s failure
25    to explain the delay or request additional time to file in his response to the present motion,
26    “indicates that there are no less drastic alternatives that are realistically available.” Curtis,
27    2013 WL 1561475, at *2. The Court thus finds this factor to be neutral.
28

                                                      4
                                                                                   20-cv-00619-DMS-MDD
     Case 3:20-cv-00619-DMS-MDD Document 24 Filed 01/19/21 PageID.313 Page 5 of 5



 1          Lastly, the fifth factor typically weighs against dismissal because public policy
 2    favors disposition of cases on the merits. Pagtalunan, 291 F.3d at 643. However, “a case
 3    that is stalled or unreasonably delayed by a party’s failure to comply with
 4    deadlines . . . cannot move forward toward resolution on the merits,” and thus this factor
 5    “lends little support to a party whose responsibility it is to move a case toward disposition
 6    on the merits but whose conduct impedes progress in that direction.”                   In re
 7    Phenylpropanolamine (PPA) Prods. Liab. Litig., 460 F.3d 1217, 1228 (9th Cir. 2006)
 8    (internal quotation marks omitted) (citing cases). This factor is therefore neutral.
 9          On balance, the cumulative weight of the Pagtalunan factors favors
10    dismissal. See Pagtalunan, 291 F.3d at 643 (affirming dismissal where district court found
11    three of the five factors weighed in favor of dismissal). Although Plaintiff is proceeding
12    pro se, “[f]ederal courts, including the Ninth Circuit, recognize the important goals served
13    by lenient treatment of pro se litigants must necessarily yield to prejudice suffered by the
14    courts and other parties.” VonGrabe v. Sprint PCS, 312 F. Supp. 2d 1313, 1319 (S.D. Cal.
15    2004) (finding complaint by pro se plaintiff subject to dismissal under Rule 41(b)) (citing
16    Ferdik v. Bonzelet, 963 F.2d 1258 (9th Cir. 1992)). Accordingly, the Court dismisses this
17    case with prejudice.
18                                                III.
19                                 CONCLUSION AND ORDER
20          For the foregoing reasons, Defendant’s motion is granted. This case is hereby
21    dismissed with prejudice.
22          IT IS SO ORDERED.
23    Dated: January 19, 2021
24
25
26
27
28

                                                    5
                                                                                20-cv-00619-DMS-MDD
